Exhibit 10.5

 

FIRST ADDENDUM TO LEASE AGREEMENT

 

This First Addendum to Lease Agreement is made this 25th day of Sept, 2014, by
and between The Can Company, LLC, a Maryland limited liability company
(hereinafter the “Landlord”) and Millennial Media, Inc., a Delaware limited
corporation (hereinafter the “Tenant”). 

 

Reference is made to the Lease and exhibits thereto dated the 1st day of
January, 2014,  between Landlord and Tenant, (hereinafter the “Lease”) for the
lease of a certain space having a rental area of approximately 95,911 sq. ft. of
office space, to be increased by 15,093 square feet of space pursuant to Section
2.3 of the Lease (“the Travel Click Space”) in the property known as The Can
Company, located on Boston Street, Baltimore, Maryland.

 

WHEREAS, Tenant executed the foregoing Lease with the Landlord; and

 

WHEREAS,  the parties desire to modify certain terms of the Lease; and

 

WEHERAS, the parties desire to memorialize the terms of the Lease modification
in writing and this First Addendum is being executed in connection therewith.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties do hereby agree as follows:

 

1.



That the construction of the “Entry Volume” by the Tenant shall no longer be
required.  The zone which is the current courtyard (north of the imaginary line
created by connecting the southeast corner of the Signature Building and
southwest corner of the Boiler House and outside of the building perimeter shall
be defined as the Millennial Exclusive Entry Zone, Tenant shall maintain the
area including planting, and have exclusive use of the Millennial Exclusive
Entry Zone.  Landlord will provide an annual allowance of $5,000 toward Tenant’s
operating cost to be used at the discretion of the Tenant.

 

2.



That notwithstanding that the “Entry Volume” is not going to be built, the
square footage of the Premises (95,911 square feet, plus an additional 15,093
for the “TravelClick” Space), shall not change.  In consideration for this,
Landlord will reduce the Rent which had been attributable to the Entry Volume,
to seventy-percent (70%) of that prior figure.  The annualized rent for the
Entry Volume during the applicable months (see 4 below) of the Lease Year from
October 1, 2014 to September 30th, 2015 is therefore $46,612.65, a reduction of
approximately $19,969 on an annualized basis or $1,664 monthly.    Accordingly,
and so long as the Entry Volume is not built, the Rent Table found in section
4.1(A), is deleted and replaced with the following:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

    

Rentable

    

Annual

    

Monthly

 

 

 

Square

 

Base

 

Base

 

Month Starting

 

Feet

 

Rent

 

Rent

 

January 1, 2014  to June 30, 2014

 


33,601 

 

 

 

 

$


63,655.00 

 

July 1, 2014 to September 30, 2014

 


82,253 

 

 

 

 

$


168,054.08 

 

October 1, 2014 to December 31, 2014

 


93,325 

 

 

 

 

$


200,259.90 

 

January 1, 2015 to September 30, 2015

 


95,911 

 

 

 

 

$


204,144.28 

 

October 1, 2015 to September 30, 2016

 


95,911 

 

$


2,517,187.56 

 

$


209,765.63 

 

October 1, 2016 to September 30, 2017

 


95,911 

 

$


2,586,315.92 

 

$


215,526.33 

 

October 1, 2017 to September 30, 2018

 


95,911 

 

$


2,657,445.60 

 

$


221,453.80 

 

October 1, 2018 to September 30, 2019

 


95,911 

 

$


2,730,523.86 

 

$


227,543.66 

 

October 1, 2019 to September 30, 2020

 


95,911 

 

$


2,805,612.69 

 

$


233,801.06 

 

October 1, 2020 to September 30, 2021

 


95,911 

 

$


2,882,767.79 

 

$


240,230.65 

 

October 1, 2021 to September 30, 2022

 


95,911 

 

$


2,962,038.67 

 

$


246,836.55 

 

October 1, 2022 to September 30, 2023

 


95,911 

 

$


3,043,499.66 

 

$


253,624.97 

 

October 1, 2023 to September 30, 2024

 


95,911 

 

$


3,127,195.68 

 

$


260,599.64 

 

 

The rent scheduThe rent schedule pursuant to the Travel Click space as shown on
Article 4.1B of the Lease remains unchanged.

 

3.



Except for the designated Entry Volume space of 2,586 square feet, the Monthly
Base Rent for the remaining direct leased Premises of 93,325 square feet shall
commence on October 1st, 2014.

 

4.



The designated Entry Volume space of 2,586 square feet will commence paying rent
on January 1, 2015.

 

5.



That the “Termination Date” as defined in Section 3.1(a), is hereby amended to
be “September 30th, 2024”.    

 

6.



The Tenant no longer desires to “brand” the property. Accordingly Section 6.4
paragraphs (a), (b), and (c) are deleted in their entirety. In lieu of a
branding allowance, Landlord shall provide a Supplemental Tenant Improvement
Allowance of thirty-five thousand dollars ($35,000) In addition, the Landlord
shall instruct Landlord’s Agent to issue a proposed modification of the Work
Letter for countersignature of the Tenant’s Agent to provide that the costs of
Factory Building window treatment will be deemed an eligible cost under the Work
Letter. Tenant may elect to apply the Supplemental Tenant Allowance toward the
cost of window treatment or any other tenant improvement cost.  Notwithstanding
the above, the Tenant shall have the right, subject to approval of local
jurisdiction and Landlord’s reasonable review and approval rights, to install at
its own installation and maintenance expense, an exterior sign at the Boiler
House or Annex. 

 

7.



Except as otherwise modified herein, all of the terms, covenants and conditions
of the afore-referenced Lease Instruments shall remain unchanged.





2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have placed their hands and seals hereto
the day and year first above written.

 

 

 

 

 

 

 

WITNESS or ATTEST:

   

LANDLORD:

 

 

 

 

 

THE CAN COMPANY, LLC

 

 

 

 

 

By: Canton Court, L.L.C., its managing member

 

 

 

 

 

By: Hudson Street Real Estate Development, LLP,

 

 

its managing member

 

 

 

 

 

By: Luzerne Ave. LLC, its managing partner

 

 

 

/s/ Joseph Summers

 

 

By:

/s/ Charles M. Eccles

(Seal)

 

 

 

Name: Charles M. Eccles

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

TENANT:

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul Broberg

 

 

By:

/s/ Andrew Jeanneret

(Seal)

 



3

--------------------------------------------------------------------------------